DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 9/28/22 are acknowledged. Claims 1-61 are canceled. Claims 62-81 are pending and under examination. 
Clarity of the Record
The instant application is a divisional application of application 14/401,053, now U.S.
Patent No. 10,485,858. However, the instant application is not afforded protection under 35
U.S.C. 121 because the instant claims are of the same scope as the ‘858 claims and do not
present claims to a group of invention identified by the examiner as patentably distinct from the
invention elected in the parent application. Thus, the claims of the instant application are not
consonant with the restriction requirement made in the ‘053 application. Accordingly, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply.
Withdrawn Rejections
The rejection of claims 62-69, 73, 75-76, and 78-80 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (US Patent Application Publication 2012/0052080 A1, Published March 1, 2012) in view of Bernatchez et al. (Vaccine. 2011; 29(16):3021-30), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 8, page 3 of the previous Office action.
The rejection of claims 70-72, 74,77, and 81 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Okadaet al. (US Patent Application Publication 2012/0052080 A1, published March 1, 2012) in view of Bernatchez et al. (Vaccine. 2011; 29(16):3021 -30) as applied to claims 62-69, 73, 75-76, and 78-80 above, and further in view of Wallenfriedman et al. ( J Neurosurg 90:1064-1071, 1999)., is withdrawn in light of Applicant’s persuasive arguments. See paragraph 9, page 6 of the previous Office action. 
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,485,858 in view Okada (US Patent Application Publication 2012/0052080 A1, Published March 1, 2012).
The ‘858 claims are drawn to method for treating brain cancer in a human subject in need thereof comprising administering to said subject a pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion, and wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7. The ‘858 claims teach where in the pharmaceutical composition is administered subcutaneously. The ‘858 claims teach method for treating brain cancer in a subject in need thereof comprising administering to said subject (i) a pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion; and (ii) one or more immunomodulatory agents; wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7. The ‘858 claims teach wherein said composition is emulsified by Montanide ISA-51; and wherein said one or more immunomodulatory agents is GM-CSF or imiquimod. The ‘858 claims teach a method for treating brain cancer in a subject in need thereof comprising administering to said subject (i) a first pharmaceutical composition comprising an IL-13Rα2 peptide having an amino acid sequence selected from the group consisting of SEQ ID NOs:1-4, an EphA2 peptide having the amino acid sequence set forth in SEQ ID NO:5, a survivin peptide having the amino acid sequence set forth in SEQ ID NO:9, and a Tetanus toxoid peptide having the amino acid sequence set forth in SEQ ID NO:10, wherein said composition is formulated as an emulsion; (ii) a second pharmaceutical composition comprising GM-CSF; and (iii) a third pharmaceutical composition comprising imiquimod, wherein the method does not comprise administering a peptide consisting of SEQ ID NO:7. The ‘858 claims teach wherein said composition is emulsified by Montanide ISA-51. The ‘858 claims teach wherein said pharmaceutical composition is administered subcutaneously and wherein said one or more immunomodulatory agents are administered topically or subcutaneously. The ‘858 claims teach wherein  said first pharmaceutical composition is administered subcutaneously, said second pharmaceutical composition is administered subcutaneously, and said third pharmaceutical composition is administered topically. The ‘858 claims teach wherein said subject is in remission; has undergone a relapse; and/or has received at least one prior treatment that failed. The ‘858 claims teach wherein said method comprises the administration of at least one additional cancer therapy.
The ‘858 patent claims do not teach wherein bevacizumab.
However, Okada teaches a method of treating brain cancer comprising administering a composition comprising an  IL-13Ra2 peptide, an EphA2 peptide, a survivin peptide, and a Tetanus toxoid, wherein the composition comprises an emulsifier  (See paragraphs 0010-0015). Okada et al. teaches that the tetanus peptide comprises AQYIKANSKFIGITEL (See paragraph 0320). Okada teaches that the composition is used in combination with an anti-angiogenic agent, and a preferred anti-angiogenic agent is bevacizumab (See paragraph 0211).  Okada teaches that the well characterized Th epitope AQYIKANSKFIGITEL from the  tetanus toxoid protein is known to act as a helper T cell epitope (See paragraph 0109). 
Therefore, it would have been obvious to one of skill in the art at the time the invention was made to modify the method of the ‘858 claims to additionally administer bevacizumab because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering an IL-13Ra2 peptide, an EphA2 peptide, the tetanus peptide AQYIKANSKFIGITEL, the survivin peptide ELMLGEFLKL, and GM-CSF in combination with bevacizumab as taught in the ‘858 patent claims in view of the teachings of Okada, one would achieve a composition for treating brain cancer. The use of a composition comprising an IL-13Ra2 peptide, an EphA2 peptide, the tetanus peptide AQYIKANSKFIGITEL, the survivin peptide ELMLGEFLKL, and GM-CSF in combination with bevacizumab to treat brain cancer is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Applicant’s Arguments
Applicant requests that the rejection be held in abeyance until allowable subject matter is indicated.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646